Citation Nr: 0301364	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  99-08 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received with 
which to reopen a claim for service connection for hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from December 1967 to 
September 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1999 decision by the Philadelphia, 
Pennsylvania, Regional Office (RO).


FINDINGS OF FACT

1.  A December 1996 RO decision denied the veteran's claim 
of entitlement to service connection for hearing loss.  
The veteran was notified of that decision and advised of 
his right to appeal, but he did not do so and the decision 
became final.

2.  Evidence received since the December 1996 RO decision 
is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen 
the claim of entitlement to service connection for hearing 
loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Audiometric testing, at the veteran's December 1967 
entrance examination, showed hearing thresholds (converted 
to ISO readings), in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
5
0

0
LEFT
20
15
10

15

Audiometric testing conducted in February 1970, the month 
after the veteran's return from Vietnam, showed hearing 
thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
5
5
25
LEFT
10
0
15
5
15

At a September 1996 VA audiologic examination, the veteran 
reported that, in service, he was a radio operator in an 
artillery unit.  He gave a history of difficulty with 
speech discrimination, worsening since service.  He denied 
ear pathology, history of aural pressure, family history 
of hearing loss, postservice occupational noise exposure, 
and tinnitus, but complained of difficulty understanding 
speech, especially in a noisy environment.  Examination 
did not reveal ear pathology nor did it suggest conductive 
hearing loss.  Audiometric testing showed hearing 
thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
20
25
40
60
LEFT
10
20
25
45
65

Speech discrimination scores were 90 percent bilaterally.  
The assessment was mild-to-severe high frequency 
sensorineural hearing loss in the right ear, and moderate-
to-severe high frequency sensorineural hearing loss in the 
left.

On the foregoing evidence, the December 1996 RO decision 
denied service connection for hearing loss.

In December 1998, the veteran sought to reopen the claim, 
and submitted results of March 1994 audiometric testing 
conducted for Gold Mills, Inc., a textile mill and 
prospective employer.  Audiometric testing then showed 
hearing thresholds, in decibels, at the following levels:


HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
10
40
55
LEFT
10
10
20
50
50

The January 1999 RO decision failed to find the additional 
evidence to be new and material, and did not reopen the 
veteran's claim for entitlement to service connection for 
hearing loss.

At an October 1999 hearing, the veteran testified that he 
had no hearing impairment before service.  He said that, 
in service, he was a radio operator assigned to an 
artillery unit in Vietnam for about ten months, that he 
lived and worked in close proximity to the guns, that fire 
missions were frequent, and that he did not use hearing 
protection.  After his return to the United States in 
January 1970, he noticed some hearing impairment, and was 
sent for a hearing test.  He was told he had some hearing 
impairment, but that it was probably temporary.  He 
contended, however, that his hearing worsened over the 
years, that friends and family commented on the volume 
level of his radio or television, and that he occasionally 
misunderstood what others said to him.  Finally, in 1994, 
he was given a hearing test in connection with an 
employment application, and was told that his hearing was 
so bad as to nearly preclude his employment.  That 
examiner asked him about his military service, and the 
veteran replied that he had been in the Marine Corps but, 
when queried as to whether the examiner attributed his 
hearing loss to his military service, the veteran said he 
did not.  The veteran briefly described his postservice 
employment and, except for part-time work in a machine 
shop during college, he had what the Board would 
characterize as "white-collar" jobs.  He said he had not 
been required to use hearing protection in any of his 
postservice employment.

In this case, the veteran's claim of entitlement to 
service connection for hearing loss was denied in December 
1996.  He was notified of the decision and advised of his 
right to appeal it.  38 U.S.C.A. § 5104 (West 1991); 
38 C.F.R. § 3.103(f) (2002).  He did not appeal the 
decision within one year of notification thereof, and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.302(a), 20.1103 (2002).  Final VA decisions 
are not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a) (2002).  

In order to reopen the claim, VA must receive new and 
material evidence with respect thereto.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  "New and material evidence" 
is evidence not previously reviewed by VA adjudicators, 
that is neither cumulative nor redundant, that relates to 
previously unestablished facts necessary to substantiate 
the claim, and that, by itself or in connection with 
evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).

The Veterans Claims Assistance Act of 2000 (VCAA), which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim and to help a claimant 
obtain that evidence, was enacted during the pendency of 
this appeal.  VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West Supp. 2002), 
and VA duties are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

Here, the file includes the veteran's service medical 
records, a record of private audiometric testing, the 
report of a VA audiologic examination, statements from the 
veteran and representatives, and a transcript of the 
appellant's testimony at an October 1999 hearing.  The 
December 1996 and January 1999 RO decisions, as well as 
the April 1999 Statement of the Case (SOC) and the 
November 1999 Supplemental Statement of the Case, 
identified for the veteran the shortcomings of his claim, 
and the SOC explained the applicable law.  Finally, in 
July 2001, the RO advised him of the evidence of record, 
and asked him to identify custodians of any other evidence 
that could be relevant to his claim.  In response, the 
veteran did not identify sources of additional relevant 
evidence, but merely reiterated that he was assigned to an 
artillery unit stationed in Vietnam, that the February 
1970 audiometric test showed some hearing loss, and that 
doctors had told him that hearing loss, once incurred, is 
progressive.

Probative evidence, not included in the file, has not been 
identified, and the Board is unaware of any probative 
evidence that is not of record.  Since there is no 
probative evidence not of record, it is not possible for 
VA to notify the veteran of evidence he should obtain and 
evidence VA would attempt to obtain.  Any failure to 
provide such a pro forma notice does not constitute more 
than harmless error.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In sum, the Board finds that VA has 
complied with the notice and duty-to-assist provisions of 
VCAA, to the extent required in a new-and-material-
evidence case, and turns now to the application of the law 
to the facts of this case.

Service connection is granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A hearing disability, for VA purposes, is defined as 
follows:

Disability due to impaired hearing.  
For the purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at 
least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland 
CNC Test are less than 94 percent.

38 C.F.R. § 3.385 (2002).  

To establish service connection, there must be evidence of 
an etiologic relationship between a current disability and 
events in service, or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical 
evidence that the veteran incurred a chronic disorder in 
service and currently has the same chronic disorder, or by 
medical evidence that links a current disability to 
symptoms that began in service and continued to the 
present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).

The evidence of record when the claim was denied in 1996 
showed that the veteran's hearing was normal when he 
entered service, and in February 1970 after returning from 
Vietnam.  The veteran did not show a hearing loss 
disability as that term is defined by 38 C.F.R. § 3.385 
prior to September 1996, there was a dearth of evidence of 
continuity of symptomatology since service , and no 
medical evidence linking a hearing loss disability to his 
military service.

Evidence received since the 1996 RO decision includes the 
1994 audiometric test. That study, however, only shows 
that a hearing disability existed in 1994.  It does not 
relate a hearing loss to the appellant's service.  Hence, 
this evidence is not new because it only repeats a fact 
already known, i.e., a hearing loss first appeared decades 
postservice.  While the veteran has also attempted to 
reopen his claim with sworn testimony, because he is not 
medically trained in the field of audiology, he is not 
competent to offer an opinion linking a current hearing 
loss to service.  As such, his opinion is insufficient to 
reopen this claim.  As new and material evidence has not 
been submitted, the claim must be denied.


ORDER

New and material evidence with which to reopen a claim of 
entitlement to service connection for hearing loss has not 
been received.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  
We are in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in 
the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

